DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1 and 9 is the inclusion of limitation(s) “answer vector is compared against a control vector where the control vector comprises three different values, the values comprising: a first value for a matching category for the test case: a second value for a non-matching category for the test case: and a third value for a first category related to the matching category for the test case wherein the third value differs from the first value and the third value differs from the second value”, which are not found in the cited prior art. The closest possible prior art is Beggelman et al (US 2009/0119095 A1), which teaches generate at least one new set of concepts to be used to perform natural language processing (NLP) on data. The method includes receiving one or more sources of input data, and determining, based on the one or more sources of input data and on at least one initial set of concepts, at least one attribute representative of a type of information detail to be included in the at least one new set of concepts.
Claims 2-8 and 10-12 depend from claims 1 and 9 and are allowable for the same reasons as set forth above.
The primary reason for the allowance of independent claim 13 is the inclusion of limitation(s) “positions in the answer vector correspond to different cardinal directions and such that the values of the answer vector may be combined to generate an orientation”, which is not found in the cited prior art. The closest possible prior art is Beggelman et al (US 2009/0119095 A1), which teaches generate at least one new set of concepts to be used to perform natural language processing (NLP) on data. The method includes receiving one or more sources of input data, and determining, based on the one or more sources of input data and on at least one initial set of concepts, at least one attribute representative of a type of information detail to be included in the at least one new set of concepts.
Claims 14-15 depend from claim 13 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161